Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     DETAILED ACTION
This is in response to the communication filed on 12/16/2021. Claims 1-6 and 8-20 were pending in the application. Claims 3, 15-16 and 19 are cancelled through examiner’s amendments made in this office action. Claims 1-2, 4-6, 8-14, 17-18 and 20 have been allowed.  

      Response to Arguments
Applicant’s arguments, see remarks filed on 12/16/2021, with respect to 35 USC 102(a)(2) type rejections of claim 18 has been fully considered and are persuasive.  Previous 35 USC 102(a)(2) type rejections have been withdrawn based on applicant’s persuasive arguments  (see page 15 of remarks filed on 12/16/2021) and because of further examiner’s amendments made to the claims.  Applicant’s arguments, see remarks filed on 12/16/2021, with respect to 35 USC 103 type rejections of claims 1-2 and 13-14 have been fully considered and are persuasive.  Previous 35 USC 103 type rejections of claims 1-2 and 13-14 have been withdrawn based on applicant’s persuasive arguments (see page 17 of remarks filed on 12/16/2021) and because of further examiner’s amendments made to the claims.  Applicant’s arguments, see remarks filed on 12/16/2021, with respect to 35 USC 103 type rejections of claims 4-6 have been fully considered and are persuasive.  

                                                Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Mr. Eric J. Strianese (Reg. No. 66,665) on 02/23/2022.

Claims 1 -6, 14-16 and 18-19 have been amended as follows:
Claim 1.	(Currently Amended) A storage device, comprising:
a nonvolatile memory device; and
a controller configured to manage a data encryption key (DEK), 
wherein the DEK is used to encrypt data to be written in a storage space of the nonvolatile memory device by a first user and to decrypt data read from the storage space,
wherein the controller is further configured to:
grant a second user authority to access the storage space by encrypting the DEK based on a Diffie-Hellman (DH) algorithm; 
grant the second user authority to access the encrypted DEK; 

receive a first password from the first user;
generate a first public key and a first secret key based on the DH algorithm;
perform the encryption of the DEK by using the first password;
encrypt the first secret key by using the first password; 
store the first secret key encrypted with the first password, the DEK encrypted with the first password, and the first public key in a first slot allocated to the first user from among a plurality of slots included in a meta area of the nonvolatile memory device;
receive a first value indicating a number of ranges;
divide a user area into a plurality of ranges based on the received first value;
receive a second value indicating a number of users;
divide the meta area into the plurality of slots based on the received second value; and
allocate the slots to the users, respectively.

Claim 2.	(Currently Amended)  The storage device of claim 1, wherein the controller is further configured to divide the nonvolatile memory device into [[a]] the user area comprising the storage space and the meta area, and
wherein the controller stores the encrypted DEK in the meta area.

Claim 3.	(Canceled)

Claim 4.	(Currently Amended)  The storage device of claim [[3]] 2, wherein granting the second user authority to access the encrypted DEK comprises storing, by the controller, the encrypted DEK in a slot allocated to the second user from among the slots.

Claim 5.	(Currently Amended)  The storage device of claim [[3]] 2, wherein the controller is further configured to:
receive a password from the second user;
encrypt the decrypted DEK by using the password; and
store the DEK encrypted with the password in a slot allocated to the second user from among the slots.

Claim 6.	(Currently Amended)  The storage device of claim [[3]] 2, wherein the storage space is one range of the plurality of ranges,
wherein, in response to a request of the second user, the controller encrypts the data to be written in the storage space by using the decrypted DEK and decrypts the data read from the storage space by using the decrypted DEK.

Claim 14.	(Currently Amended)  A storage device, comprising:
a nonvolatile memory device; and
a controller configured to manage a data encryption key (DEK), 
wherein the DEK is used to encrypt first data to be written in a first portion of a storage space of the nonvolatile memory device by a first user and to decrypt 
wherein the controller is further configured to:
encrypt the DEK in a first manner when the DEK is stored in an area of the nonvolatile memory device associated with the first user; and
encrypt the DEK in a second manner, different from the first manner, when the DEK is stored in an area of the nonvolatile memory device associated with a second user,
wherein the DEK encrypted in the second manner is used, after decryption, to encrypt second data to be written in a second portion of the storage space of the nonvolatile memory device by a second user and to decrypt the second data read from the second portion of the storage space,
wherein encrypting the DEK in the first manner comprises encrypting the DEK by using a password provided from the first user,
wherein encrypting the DEK in the second manner comprises encrypting the DEK based on a Diffie-Hellman (DH) algorithm,
wherein encrypting the DEK comprises:
generating a first public key and a first secret key of the first user based on the DH algorithm;
encrypting the DEK and the first secret key in the first manner;
storing the DEK encrypted in the first manner, the first secret key encrypted in the first manner, and the first public key in a first slot of a plurality of slots;
generating a second public key and a second secret key of the second user based on the DH algorithm;
encrypting the second secret key in the first manner; and
storing the second secret key encrypted in the first manner and the second public key in a second slot of the plurality of slots.
Claim 15-16.	   (Canceled)

Claim 18.	(Currently Amended)  An operating method of a storage device comprising a plurality of ranges configured to store data and a plurality of slots respectively corresponding to the ranges, the method comprising:
when a first user accesses the storage device, encrypting a plurality of data encryption keys (DEKs) respectively corresponding to the ranges in a first manner and storing the DEKs encrypted in the first manner in a first slot of the plurality of slots;
when a second user accesses the storage device, allocating a second slot of the plurality of slots to the second user; and
encrypting a DEK corresponding to one range of the plurality of ranges from among the plurality of DEKs in a second manner, different from the first manner, and storing the DEK encrypted in the second manner in the second slot,
wherein encrypting the DEKs comprises:
generating a first public key and a first secret key of the first user based on a Diffie-Hellman (DH) algorithm;
encrypting the DEKs and the first secret key in the first manner; and
storing the DEKs encrypted in the first manner, the first secret key encrypted in the first manner, and the first public key in the first slot,
wherein allocating the second slot when the second user accesses the storage device comprises:
generating a second public key and a second secret key of the second user based on the DH algorithm;
encrypting the second secret key in the first manner; and
storing the second secret key encrypted in the first manner and the second public key in the second slot.

Claim 19.	(Canceled)

Claim 20.	(Currently Amended)  The storage device of claim [[19]] 18, wherein encrypting the DEK corresponding to the one range comprises:
reading the DEK encrypted in the first manner, the first secret key encrypted in the first manner, and the first public key from the first slot, when the first user accesses the storage device;
decrypting, in the first manner, the DEK corresponding to the one range from among the plurality of DEKs encrypted in the first manner and the first secret key encrypted in the first manner;
generating a common key based on the DH algorithm, by using the first secret key decrypted in the first manner and the first public key;
encrypting, in the second manner, the DEK decrypted in the first manner by using the common key; and
storing the DEK encrypted in the second manner and the first public key in the second slot.


Examiner’s Reasons for Allowance
No reason for allowance is necessary as the record is clear in light of persuasive arguments from the applicant (see pages 15, 17 and 19 of remarks filed on 12/16/2021), further search conducted, examiner’s amendments made in this office action, and prosecution history of the current application. See MPEP 1302.14(1). Kang et al, US 9,031,233 B2; Alwen, US 2019/0245682 A1; and Ludwig et al, US 2013/0086303 A1 were cited as the closest prior art of the record during the prosecution of the current application, however these references taken singly or in combination with one another do not teach all the limitations of the independent claims of the current application. 
In particular, regarding independent claim 1, patentability exists, at least in part, with the recitation of “generating a first public key and a first secret key based on the Diffie-Hellman (DH) algorithm; and encrypting the first secret key by using the first password received from a first user; storing  the first secret key encrypted with the first password, the DEK encrypted with the first password, and the first public key in a first slot allocated to the first user from among a plurality of slots included in a meta area of the nonvolatile memory device; dividing a user area into a plurality of ranges based on the received first value;  dividing the meta area into the plurality of slots based on the received second value indicating a number of users; and allocating the slots to the number of different users, respectively”. 

Additionally, regarding independent claim 18, patentability exists, at least in part, with the recitation of “ when a second user accesses the storage device, allocating a second slot of the plurality of slots to the second user; and encrypting a DEK corresponding to one range of the plurality of ranges from among the plurality of DEKs in a second manner, different from the first manner, and storing the DEK encrypted in the second manner in the second slot; and wherein encrypting the DEKs comprises: generating a first public key and first secret key of the first user based on a Diffie-Hellman (DH) algorithm; and storing the DEKs encrypted in the first manner, the first secret key encrypted in the first manner, and the first public 
                                                      Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays should be clearly labeled “Comments on Statement of Reasons for Allowance.”
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 10:00 AM to 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Kim, can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHANTO ABEDIN/Primary Examiner, Art Unit 2494